Citation Nr: 1034518	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  09-31 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of the 
Veteran's death. 

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002). 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to October 1970.  
The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that determined that 
new and material evidence sufficient to reopen previously denied 
claims for service connection for the cause of the Veteran's 
death and entitlement to DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 had not been submitted, and declined to 
reopen the claims.  The appellant filed a timely appeal to the 
Board.

In March 2010, a Central Office hearing before the undersigned 
Veterans Law Judge was held at the Board.  A transcript of that 
hearing is of record.

The issue of entitlement to service connection for the cause of 
the Veteran's death on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her part.

FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
Veteran's death was previously denied in a January 2000 rating 
decision; while a timely appeal was filed, the appeal was 
withdrawn in July 2001, and the denial is final.

2.  Some of the evidence added to the record since the January 
2000 determination relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for the cause of 
the Veteran's death.

3.  The July 2003 Board decision denying entitlement to DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 was not 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), nor was reconsideration by the Chairman of the 
Board requested or ordered; that decision is final.

4.  The evidence added to the record since the July 2003 Board 
determination denying entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151 is either cumulative or not material and does not relate 
to a previously unestablished fact necessary to substantiate the 
claim or otherwise raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The evidence received since the January 2000 determination 
denying service connection for the cause of the Veteran's death 
is new and material, and the appellant's claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

2.  The evidence received since the July 2003 Board decision 
denying entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In light of the fully favorable determination with respect to 
whether new and material evidence has been submitted on the issue 
of entitlement to service connection for the cause of the 
Veteran's death and Board's determination to remand that claim on 
the merits for further development, no further discussion of VCAA 
compliance with regards to that issue is necessary.

In a February 2008 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the appellant regarding what 
information and evidence is needed to substantiate a claim for 
DIC benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1151, as well as what information and evidence must be 
submitted by the claimant and what information and evidence will 
be obtained by VA.  The letter also informed the appellant of the 
reasons for the previous denial and the type of evidence needed 
to reopen the claim for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151.  See Kent v. Nicholson, 20 Vet. App. 1, 9-
10 (2006). 

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, the reports of VA examinations, VA treatment records, an 
opinion from a VA physician, a letter from a VA physician, and 
testimony and written statements from the appellant.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The appellant has been an active participant in the 
claims process by submitting evidence and argument.  Thus, the 
appellant has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Moreover, as 
the Board concludes below that the preponderance of the evidence 
is against the appellant's claim, any question as to an 
appropriate effective date to be assigned is rendered moot.  Any 
error in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

If a claim of entitlement to service connection or entitlement to 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 has 
been previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 U.S.C.A. § 
5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991). 

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

VA is required to review for its newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior 
evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim. Id.

Service Connection for the Cause of the Veteran's Death. 

The RO originally denied the appellant's claim for entitlement to 
service connection for the cause of the Veteran's death in 
January 2000 because the evidence of record failed to establish 
any relationship between the Veteran's military service and his 
death in October 1999 as a result of cancer of the kidney with 
metastasis.  Although she perfected a timely substantive appeal 
of that decision, the appellant informed the RO that she desired 
to withdraw the appeal on that issue in correspondence dated in 
July 2001.  Thus, the January 2000 determination became final.  
See 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2009).

The evidence of record at the time of the January 2000 RO 
decision consisted of the service treatment records, the reports 
of two VA examinations, VA treatment records, statements from the 
Veteran and the appellant, and the Veteran's certificate of 
death.  The available VA treatment records and the death 
certificate indicated that the cause of the Veteran's death was 
cancer of the kidneys with metastasis.  However, the service 
treatment records were negative for findings of such disease and 
there was no evidence of a link between the Veteran's cancer of 
the kidneys with metastasis and his active service.

The evidence received since the January 2000 RO decision includes 
additional VA treatment records, a letter from a VA physician who 
treated the Veteran, statements from the appellant, information 
pertaining to the location of military installations, and hearing 
testimony.  

The appellant submitted a letter dated in June 2008 from a 
physician who was the Associate Chief of Staff of Primary Care at 
a VA Medical Center.  The physician stated that the Veteran died 
in October 1999 at a VA Medical Center from transitional cell 
carcinoma of the kidney, and the physician was one of the 
Veteran's physicians during his final illness.  The physician 
related that according to his information, the Veteran had 
significant exposure to Agent Orange during his active service.  
The physician said that as of yet, nobody has confirmed a causal 
relationship between Agent Orange and the cause of the Veteran's 
death.  However, the physician stated that in his professional 
opinion, it is likely that Agent Orange was a significant 
contributing factor to the Veteran getting transitional cell 
carcinoma.  The physician cited an article in which the author 
concluded that exposure to lawns or gardens treated with 
herbicides increased the risk of transitional cell carcinoma in 
Scottish terrier dogs.  This conclusion was reached because of 
the strength of association between herbicide exposure and 
transitional cell carcinoma as well as the dose response data.

Upon review of the newly received evidence, which is presumed 
credible solely for the purpose of determining whether new and 
material evidence has been submitted, the Board finds that some 
of the newly submitted evidence relates to a previously 
unestablished fact, that is, the possible existence of a nexus 
between the transitional cell carcinoma of the kidney which 
caused the Veteran's death and active service.  Further, the 
additional evidence raises a reasonable possibility of 
substantiating the appellant's claim for service connection for 
the cause of the Veteran's death.  Thus, the Board finds that the 
evidence is sufficiently new and material to reopen the claim.


DIC benefits under 38 U.S.C.A. § 1151 

The appellant's original claim of entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 was denied by 
the RO in January 2000.  The appellant appealed, and in June 
2001, the Board remanded the claim for additional development.  
The case was returned to the Board, and in July 2003, the Board 
denied the appellant's claim for entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  The appellant 
did not appeal the decision to the Court, nor has reconsideration 
of the decision been requested or ordered.  Thus, 
that decision is final.  See 38 U.S.C.A. §§ 7103, 7104, 7252 
(West 2002); 38 C.F.R. § 20.1100 (2009).

The Board denied the appellant's claim for entitlement to DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 in July 
2003 on the basis that the evidence established that the Veteran 
received appropriate VA diagnostic and clinical treatment and 
that no additional disability or death resulted from VA 
treatment, failure by VA to diagnose or treat, or an event not 
reasonably foreseeable.

The evidence of record at the time of the July 2003 Board 
determination consisted of the Veteran's service treatment 
records, the reports of VA examinations, VA treatment reports, 
the opinion of a VA physician, a copy of the Veteran's death 
certificate, Social Security Administration (SSA) Records, 
testimony from the appellant during a hearing before a Decision 
Review Officer, and statements from the appellant. 

According to the death certificate, the immediate cause of the 
Veteran's October 1999 death, at age 51, was from renal cancer 
with metastases, without any other significant condition listed. 

VA hospitalization records dated in October 1991 revealed that 
the Veteran had injured his back the previous month while working 
on a ladder.  He had low back pain radiating down the left lower 
extremity.  Diagnostic studies showed L5-S1 disc bulging/disc 
space narrowing and lumbar spine degenerative changes.  There 
were no complaints, findings, or diagnoses pertaining to renal 
carcinoma.

VA outpatient treatment records dated from 1991 to March 1998 
reveal that the Veteran was treated primarily for cardiopulmonary 
complaints.  He was described as a heavy smoker.  March to April 
1996 VA hospitalization records reveal that the Veteran was 
treated for chronic bronchitis and chronic obstructive lung 
disease.  He was advised to quit smoking cigarettes.  A March 
1995 treatment record notes complaints of cramps in the legs and 
back pain; however, no findings or diagnosis was made with 
regards to such.  Although the appellant testified at a November 
2000 RO videoconference hearing that the Veteran's back pain 
became so severe as to require VA emergency room treatment in 
late October 1998, and he had "complained of back pain prior to 
that", apart from the October 1991 VA hospitalization record and 
March 1995 note discussed above, none of the other numerous VA 
medical records dated between 1991 and October 1998 included any 
complaints, findings, or diagnoses pertaining to any back pain or 
disability.  Additionally, the numerous VA medical records dated 
between 1991 and October 1998 were negative for any complaints, 
findings, or diagnoses pertaining to renal carcinoma.

An October 1998 VA clinical record noted that the Veteran 
complained of left flank pain "5 days ago, [associated with] 
cough + movement."  Clinically, a few rhonchi were heard and 
there was slight tenderness over the left lower thorax.  Left 
flank pain and nicotine addiction were diagnosed.  A chest X-ray 
due to left lower chest pain was planned.  In November 1998, it 
was noted that the Veteran had had low back pain the previous 
month; that he did bending, stooping, and lifting as a plumber; 
that he had had pain just left of the lumbosacral spine in the 
flank area for the past three weeks; and that his appetite was 
good and there were no urinary or bowel problems.  Clinically, 
the back, lungs, and abdomen were unremarkable.  The primary 
diagnosis was back pain - degenerative joint disease.  
Significantly, it was noted in that November 1998 clinical record 
that an October 1991 computed tomography (CT) scan of the 
lumbosacral spine had shown a bulging disc and degenerative 
changes; that an October 1998 chest X-ray study had shown no 
active disease; and that a current urinalysis and X-ray of the 
kidneys, ureter, and bladder were normal.

VA clinical records dated in December 1998 revealed that the 
Veteran was a heavy smoker and had had several days of increasing 
symptoms with fever, chills, and sweats.  A chest X-ray in the 
emergency room showed no acute changes.  Clinically, he was 
cyanotic with respiratory difficulty.  Orthopedic clinic 
evaluation noted that the Veteran had been experiencing sharp, 
shooting pain around the waist for several weeks; and that the 
pain was now localized in the mid-back.  Clinically, there was 
tenderness in the left 12-cross-transverse junction.  X-rays of 
the lumbar spine were unremarkable, except for degenerative 
changes.  Diagnoses were chronic obstructive pulmonary disease 
with respiratory failure, hypertension, and nicotine addiction.  
In late December 1998 and early 1999, chest X-rays revealed left 
lung infiltrates.  A March 1999 CT scan of the abdomen and pelvis 
with biopsy showed a right renal mass, diagnosed as metastatic 
carcinoma, questionably transitional cell carcinoma.  After a 
March 1999 whole body bone scan showed a thoracic vertebral 
abnormality suspicious of metastatic disease, an April 1999 CT 
scan of the thoracic spine with biopsy confirmed metastatic 
carcinoma.

The appellant contended in written statements and testimony at a 
November 2000 DRO hearing, that although at least as early as 
1998, the Veteran's presenting symptoms included back pain, a VA 
physician misdiagnosed that back pain as a musculoskeletal back 
disability rather than a symptom of metastatic renal cancer; that 
said misdiagnosis occurred because that VA physician attributed 
the cause of the Veteran's  back pain to his strenuous employment 
as a plumber and failed to order appropriate diagnostic tests; 
and that but for said failure to order appropriate diagnostic 
tests and properly diagnose and treat the renal cancer at an 
early stage, the Veteran's death could have been prevented.

A detailed and comprehensive medical opinion was rendered by a VA 
hematologist-oncologist in November 2002.  The VA hematologist-
oncologist stated that he had reviewed the claims folder and 
summarized the material evidence as follows.  He stated that the 
first mention of a complaint of flank pain was noted in an 
October 1998 clinical record, when a 5-day history of left flank 
pain was reported; and that an October 1998 chest X-ray study was 
essentially unremarkable.  He also stated that a November 1998 
clinical record reported a 3 week history of low back pain and 
that the Veteran did bending, stooping, and lifting as a plumber; 
and that after a November 1998 examination, including laboratory 
and radiographic studies, the diagnosis was back pain and 
degenerative joint disease.  Furthermore, he stated that an 
orthopedic clinic evaluation in December 1998 revealed tenderness 
over the left 12th cross-transverse junction and X-ray evidence 
of lumbar spine degenerative changes; that in late December 1998 
and early 1999, chest X-rays revealed left lung infiltrates and a 
March 1999 CT scan of the abdomen and pelvis with biopsy showed a 
right renal mass, diagnosed as metastatic carcinoma, questionably 
transitional cell carcinoma; and that after a March 1999 whole 
body bone scan showed a thoracic vertebral abnormality suspicious 
of metastatic disease, an April 1999 CT scan of the thoracic 
spine with biopsy confirmed metastatic carcinoma.

The VA hematologist-oncologist concluded that there was no 
failure of VA medical personnel to order appropriate diagnostic 
tests, timely diagnose, and properly treat the Veteran's renal 
cancer; that at an early stage the cancer was metastatic and 
incurable even at the time of the development of symptoms that 
led to an evaluation; that he would certainly have died of the 
cancer even if the diagnosis had somehow been made on the very 
first day that he was evaluated for the pain; and that his death 
was not caused by VA carelessness, negligence, lack of proper 
skill, error in judgment, or similar fault in furnishing hospital 
care, medical/surgical treatment, or examination, nor was an 
event such as an accident involved.

The evidence received since the July 2003 Board decision consists 
of a letter from a VA physician, testimony provided by the 
appellant during hearings before the undersigned Veterans Law 
Judge and a Decision Review Officer, and additional written 
statements from the appellant.  

A June 2008 letter from VA physician indicates that such 
physician treated the Veteran during his final illness, 
transitional cell carcinoma of the kidney.  However, the letter 
is otherwise negative for any statements relevant to the 
appellant's claim of entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.

In written statements and testimony during hearings before the 
undersigned Veterans Law Judge and a Decision Review Officer, the 
appellant asserted that the Veteran had complained of back pain 
to a VA physician as early as about 1994.  The appellant claimed 
that the VA physician misdiagnosed the Veteran's back pain 
because that VA physician attributed the cause of the Veteran's 
back pain to his strenuous employment as a plumber rather than as 
a symptom of metastatic renal cancer, and therefore failed to 
order appropriate diagnostic tests.  She asserted that if not for 
that failure to order appropriate diagnostic tests and properly 
diagnose and treat the renal cancer at an early stage, the 
Veteran's death could have been prevented.

The Board finds that the evidence received since the July 2003 
determination is not sufficiently new and material to reopen the 
appellant's claim for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.  While the June 2008 letter from the VA 
physician is new, it is not material to the claim because it does 
not relate to a previously unestablished fact; that is, evidence 
tending to show that the Veteran's death was caused by VA 
treatment, failure by VA to diagnose or treat, or an event not 
reasonably foreseeable.  Further, the appellant's testimony and 
written statements are cumulative in nature and repetitive of the 
evidence previously considered.  Significantly, the appellant has 
submitted no competent evidence to support her lay assertion that 
the Veteran's death was the result of the failure of VA treatment 
providers to properly diagnose and treat his renal cancer.
 
As such, the evidence does not raise a reasonable possibility of 
substantiating the claim.  In summary, new and material evidence 
has not been received to reopen the appellant's claim for DIC 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).




ORDER

New and material evidence having been submitted, the claim for 
service connection for the cause of the Veteran's death is 
reopened, and to this extent only the appeal is granted.

Since new and material evidence has not been received to reopen 
the claim for DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1151, the appeal is denied.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the appellant's 
claim for service connection for the cause of the Veteran's death 
on the merits.  

In the context of a claim for DIC benefits, VCAA section 5103(a) 
notice must include (1) a statement of the conditions, if any, 
for which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  A review of the 
record indicates that the Veteran was not provided complete VCAA 
notice with regard to establishing entitlement to such benefit 
during the course of the current claim.  Thus, corrective notice 
can be provided on remand.

The appellant contends that the transitional cell carcinoma of 
the kidney that caused the Veteran's death is related to his 
active service, specifically, alleged Agent Orange exposure while 
he served in Korea.  As discussed above, the record contains a 
June 2008 letter from a VA physician in which he opined that it 
is likely that Agent Orange was a significant contributing factor 
to the Veteran getting the transitional cell carcinoma of the 
kidney that caused his death.  However, the Board notes that the 
opinion was based on the belief that the Veteran had significant 
Agent Orange exposure in Vietnam; however, the Veteran served in 
Korea, not Vietnam.  The opinion was also based on a review of a 
veterinary study on certain types of dogs exposed to lawn 
herbicides.  Moreover, the physician did not address the 
Veteran's substantial smoking history in rendering his opinion. 

The DD Forms 214 indicate that the Veteran served as a truck and 
automobile mechanic.  They also reflect that he had service at 
Camp Page, Korea during the Vietnam Era.  The Department of 
Defense (DoD) has identified specific units that served in areas 
along the DMZ in Korea where herbicides were used between April 
1968 and July 1969.  See M21-1MR, Part IV, Subpart ii, 2.C.10.o.  
However, the RO has not attempted to obtain the Veteran's 
complete personnel file.  On remand, the RO/AMC should attempt to 
secure the Veteran's personnel file and associate it with the 
claims file, and to verify the alleged Agent Orange exposure. 

Additionally, if and only if, the Veteran's exposure to Agent 
Orange during active service is confirmed, the RO/AMC should 
request an opinion as to whether the transitional cell carcinoma 
of the kidney which caused the Veteran's death is related to his 
active service, including any confirmed Agent Orange exposure 
therein.   

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2009) that includes an 
explanation as to the information or evidence 
needed to establish a claim for service 
connection for the cause of the Veteran's 
death as outlined by the Court in Hupp, 
supra.  Specifically, the notice should 
include 1) a statement of the conditions, if 
any, for which the Veteran was service-
connected at the time of his death (i.e. 
fractured right forearm with ulnar nerve 
paresis, right hip scar, and right forearm 
scars); (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an explanation 
of the evidence and information required to 
substantiate a DIC claim based on a condition 
not yet service-connected.

2.  Attempt to secure the Veteran's service 
personnel records through official channels.  
If those records do not indicate that the 
Veteran served in a unit recognized as being 
exposed to Agent Orange, then request 
verification of such exposure through 
official channels per M21-1MR, Part IV, 
Subpart ii, 2.C.10.o.   

3.  If, and only if, the Veteran's alleged 
Agent Orange exposure is verified, the RO 
should arrange for an oncologist to provide 
an opinion as to the possible relationship 
between such exposure and the transitional 
cell carcinoma of the kidney that caused the 
Veteran's death.  The claims folder should be 
made available to and be reviewed by the 
oncologist in conjunction with the opinion.

Following review of the claims file, the 
oncologist should opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the transitional 
cell carcinoma of the kidney that was the 
cause of the Veteran's death arose during 
service or is otherwise related to the 
Veteran's military service, including any 
Agent Orange exposure therein.

The oncologist should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the appellant's claim may 
be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


